Name: Directive 2013/31/EU of the European Parliament and of the Council of 12Ã June 2013 amending Council Directive 92/65/EEC as regards the animal health requirements governing intra-Union trade in and imports into the Union of dogs, cats and ferrets Text with EEA relevance
 Type: Directive
 Subject Matter: agricultural activity;  agricultural policy;  organisation of transport;  tariff policy;  trade
 Date Published: 2013-06-28

 28.6.2013 EN Official Journal of the European Union L 178/107 DIRECTIVE 2013/31/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 June 2013 amending Council Directive 92/65/EEC as regards the animal health requirements governing intra-Union trade in and imports into the Union of dogs, cats and ferrets (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The animal health requirements governing trade in and imports into the Union of dogs, cats and ferrets are laid down in Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (3). (2) Those requirements refer to the relevant animal health requirements applicable to the non-commercial movement of dogs, cats and ferrets into a Member State from another Member State or from third countries or territories laid down in Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals (4). (3) The repeal of Regulation (EC) No 998/2003 by Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals (5) makes it necessary to amend Directive 92/65/EEC in order to delete and replace the references to Regulation (EC) No 998/2003 by references to Regulation (EU) No 576/2013. (4) Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations (6) applies, inter alia, to the transport of dogs, cats and ferrets carried out within the Union. Reference to that Regulation should therefore be inserted in Directive 92/65/EEC which establishes the animal health requirements applicable to trade in those animals. (5) Moreover, experience in the application of Directive 92/65/EEC has shown that carrying out the clinical examination of an animal within 24 hours before dispatch is in most cases impracticable. It is therefore appropriate to extend the time limit laid down in Directive 92/65/EEC to 48 hours, as recommended by the World Organisation for Animal Health. (6) The Commission considers that in this particular case it is not justified to ask Member States to communicate explanatory documents to the Commission in order to explain the relationship between the provisions of this Directive and the corresponding parts of national transposition documents. This Directive provides for a very limited number of amendments to Directive 92/65/EEC, which should make it possible for the Commission to obtain the information regarding transposition without devoting significant resources to that task. Member States should, in any event, transmit the text of the transposed measures to the Commission. (7) Directive 92/65/EEC should therefore be amended accordingly, HAVE ADOPTED THIS DIRECTIVE: Article 1 Amendments Directive 92/65/EEC is hereby amended as follows: (1) Article 10 is hereby amended as follows: (a) paragraph 2 is replaced by the following: 2. To be the subject of trade, dogs, cats and ferrets shall: (a) satisfy the conditions set out in Article 6 and, where applicable, in Article 7 of Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals (7); (b) undergo a clinical examination carried out within 48 hours prior to the time of dispatch of the animals by a veterinarian authorised by the competent authority; and (c) be accompanied during transport to the place of destination by a health certificate which: (i) corresponds to the specimen in Part 1 of Annex E; and (ii) is signed by an official veterinarian who shall attest that the veterinarian authorised by the competent authority has documented in the relevant section of the identification document in the format provided for in Article 21(1) of Regulation (EU) No 576/2013 the clinical examination carried out in accordance with point (b) showing, at the time of the clinical examination, that the animals are fit to be transported for the intended journey in accordance with Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations (8). (b) paragraph 3 is deleted; (2) in Article 16, the second and third paragraphs are replaced by the following: With respect to cats, dogs and ferrets, import conditions must be at least equivalent to those provided for in points (a) to (d) of Article 10(1) and point (a) of Article 12 of Regulation (EU) No 576/2013. In addition to the conditions referred to in the second subparagraph, dogs, cats and ferrets shall, during transport to the place of destination, be accompanied by a health certificate, which is completed and signed by an official veterinarian who shall attest that a clinical examination was carried out within 48 hours prior to the time of dispatch of the animals by a veterinarian authorised by the competent authority who has verified that at the time of the clinical examination, the animals were fit to be transported for the intended journey.. Article 2 Transposition 1. Member States shall adopt and publish, by 28 December 2014, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall immediately inform the Commission thereof. They shall apply those provisions from 29 December 2014. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 12 June 2013. For the European Parliament The President M. SCHULZ For the Council The President L. CREIGHTON (1) OJ C 229, 31.7.2012, p. 119. (2) Position of the European Parliament of 23 May 2013 (not yet published in the Official Journal) and decision of the Council of 10 June 2013. (3) OJ L 268, 14.9.1992, p. 54. (4) OJ L 146, 13.6.2003, p. 1. (5) See page 1 of this Official Journal. (6) OJ L 3, 5.1.2005, p. 1. (7) OJ L 178, 28.6.2013, p. 1. (8) OJ L 3, 5.1.2005, p. 1.;